Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-16 of M. Green et al., US 16/852,288 (Apr. 17, 2020) are pending.  Claims 3-16 the non-elected invention/species stand withdrawn from consideration.  Claims 1 and 2 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1 and 2, without traverse, in the Reply to Restriction Requirement filed on October 30, 2020, is acknowledged.  Claims 3-16 to the non-elected invention of Groups (II)-(V) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections

Typographical

Claim 2 is objected to on the grounds that “1,36,8-tetranitronaphthalene” should be amended to recite “1,3,6,8-tetranitronaphthalene” to correct a typographical error.  



Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 USC § 102(a)(2) Rejection over M. Wang et al., US 2020/0247966 (2020) (“Wang”)

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by M. Wang et al., US 2020/0247966 (2020) (“Wang”).  Wang discloses octaaminonaphthalene.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Wang at page 1, [0010]; see also, Wang US 62/800,018 (Feb. 1, 2019) at page 3, [0011].  Wang’s disclosure of octaaminonaphthalene meets each and every limitation of claim 1.  

Wang is effective prior art under 35 USC § 102(a)(2) because Wang’s effective filing date of February 1, 2019 is before the application’s effective filing date of April 19, 20191.  Wang and the application name common inventors.  As such, Applicant may consider an exception under 35 U.S.C. 102(b)(2)(A) to overcome this rejection by a showing under 37 

Additional Art of Record

Subject to Applicant’s overcoming the instant rejection over M. Wang et al., US 2020/0247966 (2020) (“Wang”), the closest prior art of record to claims 1 and 2 is B. Huskinson et al., US 2016/0248114 (2016) (“Huskinson”).   Huskinson discloses  a rechargeable battery having first and second electrodes, wherein in its charged state, the battery includes an oxidized form of a quinone having three or more oxidation states.  Huskinson at page 1, [0007].  Huskinson discloses that the quinone may be an amino substituted naphthoquinone, for example, compound ID 15 below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Huskinson at page 5, Table 1 (ID 15); see also CAS Abstract and Indexed Compounds B. Huskinson et al., US 2016/0248114 (2016).  Instant claims 1 and 2 are not obvious in view of Huskinson compound ID 15 because the art of record does not provide suitable motivation to one of ordinary skill in the art to select and thereafter structurally modify Huskinson compound ID 15 so as to arrive at the claimed octaaminonaphthalene.   MPEP § 2144.09(I); MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) 

It is noted that claim 2 is patentable over M. Wang et al., US 2020/0247966 (2020) (“Wang”).  Instant claim 2 is directed to a method for the preparation of octaaminonaphthalene summarized as follows.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


As discussed above, Wang discloses octaaminonaphthalene.  However, Wang does not disclose any methods for octaaminonaphthalene preparation.  As such, Wang fails to teach or suggest the method of instant claim 2.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examined claim 1 is entitled to the priority benefit of US 62/836,125 (Apr. 19, 2019) as this patent document supports claim 1 pursuant to § 112.